Concurs in the reversal and rendition herein, but reaches the conclusion that such is the proper disposition to be made of the case upon slightly different grounds from those stated above.
Reversed and rendered.
                               On Rehearing.
The only matter in the motion for rehearing to which we need refer is the complaint that the judgment should not be here rendered but the cause remanded for retrial.
As is pointed out in the motion, the case was tried upon the theory that a claim filed with the Board within six months after the incapacity to work begins is filed in time. It is apparent the trial court was of that opinion. Appellee urges that the defect in the evidence upon which our ruling is based can be supplied upon retrial. We cannot say that it is apparent from the present record that the evidence upon the issue of good cause excusing the delay in filing from May 8, 1932, to July 11, 1932, has been fully developed. It may be that such defect in the evidence may be cured upon retrial.
Accordingly, the judgment heretofore rendered is set aside, and it is now ordered that the judgment of the lower court be reversed and the cause remanded.